DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on September 13, 2022, after Final Rejection in the Final Office Action of March 16, 2022 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE also on September 13, 2022, which has been entered. 
Non-Final Office Action
This Office Action responds to Applicants’ “AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATION” filed on September 13, 2022 as the RCE’s submission. Moreover, the attached Amendments to the Specification have been accepted and entered, and have also led to the withdrawal of the objection to the Specification in the FOA.
Status of Claims
In the Amendment, claim 1 has been currently amended and claims 14-15 & 18-20 have been previously presented. Accordingly, claims 1-20 are pending and have been examined, and the claim rejections and response to Applicants’ arguments in the Amendment are below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are either directed to a method (independent claim 1), a non-transitory computer-readable storage medium (independent claim 14), or a system (independent claim 20), which each constitute at least one of the statutory categories of invention. 
Step 2A, Prong One:  The Examiner has identified independent “method” claim 1 as the claim that represents the claimed invention for analysis and is similar to independent “non-transitory computer-readable storage medium” claim 14 and independent “system” claim 20.  The claims recite a method for evaluating performance of an entity via modelling techniques, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “compiling, by…a modelling platform, a plurality of data sets; identifying, by the…modelling platform, one or more data sets of the plurality of data sets that are suitable for use as input data for a first model of a set of models but not for a second model of the set of models, wherein identifying the one or more data sets is based on one or more model execution parameters; identifying, by…the modelling platform, and based on the one or more model execution parameters, an execution order for a set of models, wherein the execution order identifies dependencies between the models included in the set of models, and wherein a dependency between the first model and the second model indicates that an output of the first model is to be provided as an input during execution of the second model; automatically executing, by the…modelling platform, the set of models to produce an output metric, wherein the output metric represents a cumulative result of outputs generated by execution of the set of models; controlling, by the…modelling platform, the execution of the set of models in accordance with the execution order such that a model dependent on another model is executed after execution of the other model; creating, by the…modelling platform, a database record representative of model execution parameters utilized to execute the set of models; storing, by the…modelling platform, the database record in a database [entity] accessible to the modeling platform; and validating, by…the modelling platform, the set of models subsequent to generation of a change record based on the database record, wherein the model execution parameters of the database record are configured to control re-execution of the set of models during the validating”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being compiling data, identifying model execution parameters related to that data, executing data models and creating as well as storing a record representative of the model execution parameters and validating the models. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1, 14 & 20 recite an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim only recites the additional elements of one or more processors of a modelling platform interacting with a database, to perform all the steps. A plain reading of FIG. 1 as well as its associated descriptions in paragraphs [0016]-[0037] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0016] (“In aspects, the model execution platform 102 may employ processors to process the input data (e.g., compile, validate and manage data sets and perform other operations in accordance with aspects of embodiments); such processors 103 may be referred to as central processing units (CPU). One form of processor is referred to as a microprocessor.”); [0018] (“Networks are commonly thought to comprise the interconnection and interoperation of clients, servers, and intermediary nodes in a graph topology. It should be noted that the term "server" as used throughout this application refers generally to a computer, other device, program, or combination thereof that processes and respond to the requests of remote users across a communications network. Servers serve their information to requesting "clients." The term "client" as used herein refers generally to a computer, program, other device, user and/or combination thereof that is capable of processing and making requests and obtaining and processing any responses from servers across a communications network.”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The one or more processors of the modelling platform and the database also recited at a high-level of generality, e.g., as generic processors or databases (having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the one or more processors of the modeling platform and the database of independent claim 1, independent claims 14 & 20 also contain the generic computing components of: a non-transitory computer-readable storage medium (claim 14), one or more processors (claims 14 & 20), a system (claim 20), and a memory (claim 20).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more processors of the modelling platform or one or more processors (claims 1, 14 & 20), the database (claims 1, 14 & 20), the non-transitory computer-readable storage medium (claim 14), the system (claim 20), and the memory (claim 20) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 14 & 20 based on similar reasoning and rationale.
Dependent claims 2-13 & 15-19, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 15, the limitations of “The method of claim 1, wherein the plurality of models accessible to the modelling platform includes at least one of models hosted by the modelling platform and third party models accessible to the modelling platform via a network communication link” (claim 2) and “The non-transitory computer-readable storage medium of claim 14, wherein the plurality of models includes at least one of models hosted by a modelling platform executable by the one or more processors and third party models accessible to the modelling platform via a network communication link” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the plurality of models and also describe an additional generic computing component known as a network communication link in a method for evaluating performance of an entity via modelling techniques.
In claims 3 & 16, the limitations of “The method of claim 1, wherein the set of models is configured to represent a scenario corresponding to a possible real world event, and wherein the output metric represents the impact that the real world event would have if the scenario occurred” (claim 3) and “The non-transitory computer-readable storage medium of claim 14, wherein the set of models is configured to represent a scenario corresponding to a possible real world event, and wherein the output metric represents the impact that the real world event would have if the scenario occurred” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the set of models and the output metric in a method for evaluating performance of an entity via modelling techniques.
In claims 4 & 17, the limitations of “The method of claim 3, wherein the scenario is specified by a government agency that regulates a particular industry, and wherein the output metric represents the impact that the real world event would have on an entity involved in the particular industry if the scenario occurred” (claim 4) and “The non-transitory computer-readable storage medium of claim 16, wherein the scenario is specified by a government agency that regulates a particular industry, and wherein the output metric represents the impact that the real world event would have on an entity involved in the particular industry if the scenario occurred” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the scenario and the output metric in a method for evaluating performance of an entity via modelling techniques.
In claims 5-6 & 18, the limitations of “The method of claim 3, further comprising generating, by the one or more processors of the modelling platform, a report that indicates the impact that the real world event would have if the scenario occurred” (claim 5), “The method of claim 5, further comprising determining, by the one or more processor, one or more measures to counteract the impact that the real world event would have if the scenario occurred, wherein the one or more measures are included in the report” (claim 6) and “The non-transitory computer-readable storage medium of claim 16, the operations further comprising: generating a report that indicates the impact that the real world event would have if the scenario occurred; and determining one or more measures to counteract the impact that the real world event would have if the scenario occurred, wherein the one or more measures are included in the report” (claim 18), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., generating and determining steps) in a method for evaluating performance of an entity via modelling techniques.
In claim 7, the limitations of “The method of claim 1, wherein the execution order is configured to enhance the output metric by executing models that have inputs depending upon outputs of other models after the other models have been executed”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the execution order in a method for evaluating performance of an entity via modelling techniques.
In claims 8-9 & 19, the limitations of “The method of claim 1, further comprising: detecting, by the one or more processors of the modelling platform, alterations of data included in the plurality of data sets; and creating, by the one or more processors of the modelling platform, change records identifying the alterations of the data included in the plurality of data sets; and storing, by the one or more processors of the modelling platform, the change records at the database” (claim 8), “The method of claim 8, further comprising timestamping, by the one or more processors of the modelling platform, the database records and the change records” (claim 9) and “The non-transitory computer-readable storage medium of claim 14, the operations further comprising: detecting, by the one or more processors, alterations of data included in the plurality of data sets; creating, by the one or more processors, change records identifying the alterations of the data included in the plurality of data sets; storing, by the one or more processors, the change records at the database; and timestamping, by the one or more processors, the database records and the change records” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., detecting, creating, storing and timestamping) in a method for evaluating performance of an entity via modelling techniques.
In claims 10-11, the limitations of The method of claim 9, further comprising: receiving, by the one or more processors of the modelling platform, an audit request that requests reproduction of the output metric subsequent to the alteration of the data included in the plurality of data sets; and performing, by the one or more processors of the modelling platform, a subsequent execution of the set of models based on the database records and the change records, wherein an output metric resulting from the subsequent execution of the set of models is the same as the output metric” (claim 10) and “The method of claim 8, further comprising executing, by the one or more processors of the modelling platform, the set of models based on the alteration of the data included in the plurality of data sets to produce an altered output metric” (claim 11), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receiving, performing, and executing steps) in a method for evaluating performance of an entity via modelling techniques.
In claim 12, the limitations of “The method of claim 1, wherein each of the plurality of data sets is associated with a validation information, and wherein, for a particular data set of the plurality of data sets, the validation information indicates whether the particular data set has been authorized for use as an input data set during execution of one or more models of the plurality of models”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe each of the plurality of data sets and the validation information for a particular data set of that plurality of data sets in a method for evaluating performance of an entity via modelling techniques.
In claim 13, the limitations of “The method of claim 12, wherein validation information indicates that a corresponding data set has been authorized for use as an input data set during execution of a first model of the set of models but not as an input data set during execution of a second model of the set of models”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the validation information for a particular data set of that plurality of data sets in a method for evaluating performance of an entity via modelling techniques.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guttman et al., U.S. Pat. Pub. 2015/0178622 A1 (“Guttman”) in view of Meagher et al., U.S. Pat. Pub. 2014/0136178 A1 (“Meagher”) and further in view of Daemen et al., U.S. Pat. 10,776,728 B1 (“Daemen”).
As to claim 1, Guttman teaches, suggests and discloses: a “method” (see, e.g., Guttman, para. [0003 (“Embodiments of the present invention provide a method…for generating a computerized analytics model that receives a raw data set having a defined first set of features”)) “comprising:” 
“compiling, by one or more processors of a modelling platform, a plurality of data sets”. See, e.g., Guttman, FIG. 5 & para. [0085] (“one or more processors 820”); Abstract (“receiving a raw data set”), para. [0003] (“receives a raw data set [same]”).
“identifying, by the one or more processors of the modelling platform, one or more data sets of the plurality of data sets that are suitable for use as input data for a first model of a set of models but not for a second model of the set of models, wherein identifying the one or more data sets is based on one or more model execution parameters”. See, e.g., Guttman, paras. [0003] (“A set of features is selected from the features hierarchy [identifying one or more data sets of the plurality of data sets], wherein as many features as possible of the second set of features are incorporated into the analytics model [that are suitable for use as input data for a first model of a set of models] while maintaining a defined accuracy value. A computerized analytics model is generated based on the selected set of features.”); [0015] (issues with just a first model); [0016] (“For example, a second model having a relatively higher provenance level than the first model in the above example may use the same underlying data of the first model, to predict with 70% accuracy, that patients who have a blood glucose level higher than a certain value are likely to incur a high cost of healthcare. Although this second model may be less accurate than the first model in predicting whether a patient will incur high healthcare costs, the second model allows for the healthcare professional to pinpoint a factor influencing high healthcare costs that the healthcare professional can address. In this example, the healthcare professional using the second model may recommend that the patient receive treatment to reduce the patient's blood glucose levels. This is a recommendation that is not supported by the first model, even though the first model is more accurate than the second model [hence, the identified one or more data sets of the plurality of data sets are suitable for use as input data for a first model but not for a second model, e.g., which of the ones above of the first/second model may be more accurate or have different provenance].”); [0056] (same comparisons of a first v. second model); [0067] (“Through the heuristics approach, the method 400 analyzes a number of models that can be generated from the features hierarchy [e.g., one or more model execution parameters], and compares them to one another to determine which model includes a highest number of high-level features from the features hierarchy while maintaining an accuracy that meets the threshold accuracy criteria.”); [0025] (“The Feature Composition 120 component of the environment 100 may identify features of the Raw Data 110, and/or may analyze the Raw Data 110 based on a predefined set of features, to define dependencies amongst features of the Raw Data 110 [the predefined features and dependencies amongst features also being one or more model execution parameters]. Based on the defined dependencies among these features, a feature hierarchy or tree may be constructed [also one or more model execution parameters], wherein each node of the tree represents a feature that may be linked to a parent and/or a child node(s), and each link between two nodes represents a dependency relationship. In the feature hierarchy, all basic features may be at the level of leaf nodes (i.e., it is possible that no feature depends from another feature).”); [0036] (dependencies).
“identifying, by the one or more processors of the modeling platform, and based on the one or more model execution parameters, an execution order for a set of models, wherein the execution order identifies dependencies between the models included in the set of models, and wherein a dependency between the first model and the second model indicates that an output of the first model is to be provided as an input during execution of the second model”. See, e.g., Guttman, paras. [0015]-[0016] & [0056] (discussing first and second models, thus identifying an executing order for the set of models); [0003] (second set of features based on first set of features, features hierarchy generated based on relationships between first and second sets of features, and this first and second arrangement identifies an execution order for the set of models); [0025] (“The Feature Composition 120 component of the environment 100 may identify features of the Raw Data 110, and/or may analyze the Raw Data 110 based on a predefined set of features, to define dependencies amongst features of the Raw Data 110. Based on the defined dependencies among these features, a feature hierarchy or tree may be constructed, wherein each node of the tree represents a feature that may be linked to a parent and/or a child node(s), and each link between two nodes represents a dependency relationship. In the feature hierarchy, all basic features may be at the level of leaf nodes (i.e., it is possible that no feature depends from another feature).”); [0036] (further discussion of dependencies) (all discussing identifying an executing order for the set of models).
 “automatically executing, by the one or more processors of the modelling platform, the set of models to produce an output metric…”. See, e.g., Guttman, paras. [0024] (“the User 170 may, for example, specify the User's 170 input as a preference that is applied to the modeling functionality of these embodiments automatically during each iteration.”); [0032] (“These tools provide automated as well as user controllable transformation functions that allow a task to be defined and executed automatically.”); [0003] (output metric is features hierarchy between second set and first set of features, defined accuracy value, or computerized analytics model that is generated based on the selected set of features).
“controlling, by the one or more processors of the modelling platform, the execution of the set of models in accordance with execution order such that a model dependent on another model is executed after execution of the other model.” See, e.g., Guttman, paras. [0078] (“The method 400 may initialize the model M based on the feature set FS, in step 432. The features of FS in model M may be sorted based on their entropy values in relation to the model M. The sorting may be in ascending order. The features may also be sorted according to their level in the features hierarchy. This sorting also may be in ascending order. Other sorting policies are possible.”); [0104] & [0105] (discussing how execution of steps can be performed in an order).
 “creating, by the one or more processors of the modeling platform, a database record representative of model execution parameters utilized to execute the set of models; and”. See, e.g., Guttman, para. [0029] (“An Extract, Transform, and Load (ETL) 172 component of the Feature Composition 120 component may receive the Raw Data 110 as input, and may generate a corresponding data set R1 174. The ETL 172 component may include program code that implements a corresponding process typically used in database usage and data warehousing. The ETL 172 component extracts data from the Raw Data 110 and transforms it to fit operational needs including quality levels. The ETL 172 loads the transformed data into an end target such as a database or an operational data store, data mart, or data warehouse.”); [0032] (same disclosure).
“storing, by the one or more processors of the modelling platform, the database record in a database accessible to the modeling platform”. See, e.g., Guttman, para. [0029] (“The ETL 172 loads the transformed data into an end target such as a database or an operational data store, data mart, or data warehouse.”); [0033] (“According to one embodiment, the parent child relationships may be stored in a database table whose entries have attributes include "parent" and "child". The table can be maintained in a digital file maintained on the database and references as necessary when generating a corresponding model by other components of the environment 100.”).
However, Guttman does not specifically or expressly disclose “wherein the output metric represents a cumulative result of outputs generated by execution of the set of models” and “validating, by the one or more processors of the modelling platform, the set of models subsequent to generation of a change record based on the database record, wherein the model execution parameters of the database record are configured to control re-execution of the set of models during the validating” as recited by claim 1.
Meagher partially cures this deficiency because Meagher discloses “wherein the output metric represents a cumulative result of outputs generated by execution of the set of models”. See, e.g., Meagher, para. [0067] (“Associative memory allows storage, discovery, and retrieval of learned associations between extremely large numbers of attributes in real time. At a basic level, an associative memory stores information about how attributes and their respective features occur together. The predictive power of the associative memory technology comes from its ability to interpret and analyze these co-occurrences and to produce various metrics. Associative memory is built through "experiential" learning in which each newly observed state [e.g., outputs generated by execution of the set of models] is accumulated in the associative memory as a basis for interpreting future events. Thus, by observing normal system operation over time, and the normal predicted system operation over time, the associative memory is able to learn normal patterns as a basis for identifying non-normal behavior and appropriate responses, and to associate patterns with particular outcomes, contexts or responses. The analytics engine 118 is also better able to understand component mean time to failure rates through observation and system availability characteristics.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Guttman’s and Meagher’s above disclosures to teach, suggest and disclose most of the limitations recited by claim 1. The motivation to combine Guttman with Meagher would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., having an output metric represent a cumulative result of outputs generated by execution of the set of models) to arrive at the claimed invention with a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Guttman with Meagher would also be particularly advantageous in integrating methods and systems for “generating analytics models and data classifications” (Guttman, para. [0014]) with methods and systems for “computer modeling and management of systems” (Meagher, para. [0003]) to ultimately teach, suggest and disclose most of the limitations recited by claim 1.
Nonetheless, Guttman in view of Meagher still does not specifically or expressly disclose “validating, by the one or more processors of the modelling platform, the set of models subsequent to generation of a change record based on the database record, wherein the model execution parameters of the database record are configured to control re-execution of the set of models during the validating” as recited by claim 1.
Daemen cures this deficiency. See, e.g., Daemen, Col. 17:65-Col. 18:8 (“If the calibration model validator 138 of FIG. 1 determines that the executed soft calibration model does not include a stability parameter, the calibration model validator 138 may incorporate a stability parameter into the soft calibration model, and may further cause the calibration engine 110 of FIG. 1 to re-execute the soft calibration model (e.g., the soft calibration model including the stability parameter) to re-determine the calibrated weights.”).
In addition to Guttman above, Daemen also provides further disclosure of “controlling, by the one or more processors of the modelling platform, the execution of the set of models in accordance with execution order such that a model dependent on another model is executed after execution of the other model”. See, e.g., Daemon, Col. 16:60-63 (“The calibration engine 110 of FIG. 1 executes and/or controls the execution of the built, constructed and/or compiled soft calibration model.”); Cols. 21:53-22:21 (mentioning control); Col. 20:55-58 (mentioning order).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Guttman’s, Meagher’s and Daemen’s above disclosures to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Guttman and Meagher with Daemen would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., validating models wherein model execution parameters are configured to control re-execution of those models during the validating) to arrive at the claimed invention with a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Guttman and Meagher Daemen would also be particularly advantageous in integrating the above-described methods and systems with methods and systems for using a “model validator” (Daemen, Col. 18:1) to ultimately teach, suggest and disclose all the limitations of claim 1.
As to claims 14 & 20, Guttman in view of Meagher and further in view of Daemen also teaches, suggests and discloses a “non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: compiling a plurality of data sets; identifying, by the one or more processors, one or more data sets of the plurality of data sets that are suitable for use as input data for a first model of a set of models but not for a second model of the set of models, wherein identifying the one or more data sets is based on one or more model execution parameters; identifying, by the one or more processors, and based on the one or more model execution parameters, an execution order for a set of models, wherein the execution order identifies dependencies between the models included in the set of models, and wherein a dependency between a first model and a second model indicates that an output of the first model is to be provided as an input during execution of the second model; automatically executing, by the one or more processors, the set of models in accordance with the execution order to produce an output metric, wherein the output metric represents a cumulative result of outputs generated by execution of the set of models; creating, by the one or more processors, a database record representative of model execution parameters utilized to execute the set of models; and storing, by the one or more processors, the database record in a database accessible to the one or more processors” (claim 14) and a “system comprising: a memory; and one or more processors communicatively coupled to the memory and configured to: compile, by one or more processors of a modelling platform, a plurality of data sets; identify one or more data sets of the plurality of data sets that are suitable for use as input data for a first model of a set of models but not for a second model of the set of models, wherein identifying the one or more data sets is based on one or more model execution parameters; identify an execution order for a set of models, wherein the execution order identifies dependencies between the models included in the set of models, and wherein a dependency between a first model and a second model indicates that an output of the first model is to be provided as an input during execution of the second model; automatically execute the set of models in accordance with the execution order to produce an output metric, wherein the output metric represents a cumulative result of execution of the set of models; create a database record representative of the model execution parameters utilized to execute the set of models; store, by the one or more processors of the modelling platform, the database record in a database accessible to the modeling platform; and generate a report that indicates the impact that a real world event would have if a scenario occurred” (claim 20). See Guttman & Meagher for the nearly identical limitations above in claim 1. See also e.g., Guttman, para. [0003] (“Embodiments of the present invention provide a method, system, and computer program product for generating a computerized analytics model”).
As to claims 2 & 15, Guttman in view of Meagher and further in view of Daemen also teaches, suggests and discloses the limitations of “The method of claim 1, wherein the plurality of models accessible to the modelling platform includes at least one of models hosted by the modelling platform and third party models accessible to the modelling platform via a network communication link” (claim 2) and “The non-transitory computer-readable storage medium of claim 14, wherein the plurality of models includes at least one of models hosted by a modelling platform executable by the one or more processors and third party models accessible to the modelling platform via a network communication link” (claim 15). See, e.g., Guttman, para. [0035] (“Features of the Raw Data 110 may be defined and organized by a Feature Composition 120 component, and processed through a Model Builder 130 to generate an Analysis Model 140. The Analysis Model 140 may be presented to a User 170. As described above, these components may be implemented as components of the program 104, or as part of another program in the environment 100.”).
As to claims 3 & 16, Guttman in view of Meagher and further in view of Daemen also teaches, suggests and discloses the limitations of “The method of claim 1, wherein the set of models is configured to represent a scenario corresponding to a possible real world event, and wherein the output metric represents the impact that the real world event would have if the scenario occurred” (claim 3) and “The non-transitory computer-readable storage medium of claim 14, wherein the set of models is configured to represent a scenario corresponding to a possible real world event, and wherein the output metric represents the impact that the real world event would have if the scenario occurred” (claim 16). See, e.g., Guttman, paras. [0002] (“Applications of data modeling techniques are broad, and may include the areas of finance, insurance, healthcare, education, and more [real-world events].”); [0022] (“The domain may be defined, for example, as "healthcare" [real world event]. Accordingly, the Raw Data 110 may be, for example, healthcare data collected from patients during one or more visits to a healthcare facility. In this example, the Raw Data 110 may include medically relevant demographic information or other latent features such as gender and ethnicity, and may further include weight and height measurements, blood test results, etc.”).
As to claims 4 & 17, Guttman in view of Meagher and further in view of Daemen also teaches, suggests and discloses the limitations of “The method of claim 3, wherein the scenario is specified by a government agency that regulates a particular industry, and wherein the output metric represents the impact that the real world event would have on an entity involved in the particular industry if the scenario occurred” (claim 4) and “The non-transitory computer-readable storage medium of claim 16, wherein the scenario is specified by a government agency that regulates a particular industry, and wherein the output metric represents the impact that the real world event would have on an entity involved in the particular industry if the scenario occurred” (claim 17). See, e.g., Meagher, para. [0223] (mentioning the “regulatory hurdles [government agency that regulates a particular industry, e.g., EPA] blocking the expansion of existing power systems” and directed to “model-based real-time solar power management” from Abstract).
As to claims 5-6 & 18, Guttman in view of Meagher and further in view of Daemen also teaches, suggests and discloses the limitations of “The method of claim 3, further comprising generating, by the one or more processors of the modelling platform, a report that indicates the impact that the real world event would have if the scenario occurred” (claim 5), “The method of claim 5, further comprising determining, by the one or more processor, one or more measures to counteract the impact that the real world event would have if the scenario occurred, wherein the one or more measures are included in the report” (claim 6) and “The non-transitory computer-readable storage medium of claim 16, the operations further comprising: generating a report that indicates the impact that the real world event would have if the scenario occurred; and determining one or more measures to counteract the impact that the real world event would have if the scenario occurred, wherein the one or more measures are included in the report” (claim 18). See, e.g., Meagher, paras. [0073] (discussing reports “report, e.g., via visual, real-time display, deviations between the two as well as system health, alarm conditions, predicted failures, etc.”); [0081] (“alarm reports”); [0087] (“reports can be generate[d] and served to thin client 534 via server 540. These reports can, for example, comprise schematic or symbolic illustrations of the system being monitored.”); [0091] (“generate a real-time report”); [0092] (analytics determining real-time reports and measures to counteract impact; reports displayed on Internet browsers); [0100], [0162], [0165], [0176], [0218], [0220], [0229], [0231]-[0232], [0243], [0245], [0251], [0264], [0266], [0269] (reports).
As to claim 7, Guttman in view of Meagher and further in view of Daemen also teaches, suggests and discloses the limitations of “The method of claim 1, wherein the execution order is configured to enhance the output metric by executing models that have inputs depending upon outputs of other models after the other models have been executed”. See, e.g., Guttman, para. [0003] (first set of features, second set of features and hierarchy defined so order is configured to enhance the output metric e.g. hierarchy, defined accuracy value, analytics model, by executing models that have inputs depending upon outputs of other models after the other models have been executed to generate e.g. first set of features and second set of features).
As to claims 8-9 & 19, Guttman in view of Meagher and further in view of Daemen also teaches, suggests and discloses the limitations of “The method of claim 1, further comprising: detecting, by the one or more processors of the modelling platform, alterations of data included in the plurality of data sets; and creating, by the one or more processors of the modelling platform, change records identifying the alterations of the data included in the plurality of data sets; and storing, by the one or more processors of the modelling platform, the change records at the database” (claim 8), “The method of claim 8, further comprising timestamping, by the one or more processors of the modelling platform, the database records and the change records” (claim 9) and “The non-transitory computer-readable storage medium of claim 14, the operations further comprising: detecting, by the one or more processors, alterations of data included in the plurality of data sets; creating, by the one or more processors, change records identifying the alterations of the data included in the plurality of data sets; storing, by the one or more processors, the change records at the database; and timestamping, by the one or more processors, the database records and the change records” (claim 19). See, e.g., Guttman, para. [0071] (“An information gain measure is a measure of change in an entropy value of a decision tree model”); Meagher, paras. [0099], [0109] (real-time sensors would record time-stamps); [0203] (time in which the transient contingency event e.g. change takes place and typical time frames for disturbance in these types of elements); [0202], [0212] (time domain model data); [0213], [0227] (contingency event sequenced in time).
As to claims 10-11, Guttman in view of Meagher and further in view of Daemen also teaches, suggests and discloses the limitations of The method of claim 9, further comprising: receiving, by the one or more processors of the modelling platform, an audit request that requests reproduction of the output metric subsequent to the alteration of the data included in the plurality of data sets; and performing, by the one or more processors of the modelling platform, a subsequent execution of the set of models based on the database records and the change records, wherein an output metric resulting from the subsequent execution of the set of models is the same as the output metric” (claim 10) and “The method of claim 8, further comprising executing, by the one or more processors of the modelling platform, the set of models based on the alteration of the data included in the plurality of data sets to produce an altered output metric” (claim 11). See, e.g., Guttman, paras. [0035] (this “process may be repeated through successive reiterations whenever R1 174 and/or R2 178 are updated.”); [0081] (computing a new model repeated and evaluated again); [0083] (steps of method 400 to alter data e.g., sorting, selecting, replacing, computing, updating, evaluating, setting, updating can be repeated); [0003] (executing set of models based on alteration of data from first set of features and second set of features and hierarchy to produce altered output metric or altered analytic data model).
As to claim 12, Guttman in view of Meagher and further in view of Daemen also teaches, suggests and discloses the limitations of “The method of claim 1, wherein each of the plurality of data sets is associated with a validation information, and wherein, for a particular data set of the plurality of data sets, the validation information indicates whether the particular data set has been authorized for use as an input data set during execution of one or more models of the plurality of models”. See, e.g., Meagher, paras. [0212] (“the time domain model data includes ‘user-defined’ dynamic modeling data that is created by an authorized system administrator in accordance with user-defined control logic models.”); [0226] (same);
As to claim 13, Guttman in view of Meagher and further in view of Daemen also teaches, suggests and discloses the limitations of “The method of claim 12, wherein validation information indicates that a corresponding data set has been authorized for use as an input data set during execution of a first model of the set of models but not as an input data set during execution of a second model of the set of models”. See, e.g., Meagher, paras. [0212] & [0226] (authorized data, described above).
Response to Arguments
In response to Applicants’ assertion on pages 8-12 of the Amendment, under the “IV. Claim Rejections” heading of “A. 35 U.S.C. § 101 Rejection” that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “method”) is directed to a method for evaluating performance of an entity via modelling techniques, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “compiling, by…a modelling platform, a plurality of data sets; identifying, by the…modelling platform, one or more data sets of the plurality of data sets that are suitable for use as input data for a first model of a set of models but not for a second model of the set of models, wherein identifying the one or more data sets is based on one or more model execution parameters; identifying, by…the modelling platform, and based on the one or more model execution parameters, an execution order for a set of models, wherein the execution order identifies dependencies between the models included in the set of models, and wherein a dependency between the first model and the second model indicates that an output of the first model is to be provided as an input during execution of the second model; automatically executing, by the…modelling platform, the set of models to produce an output metric, wherein the output metric represents a cumulative result of outputs generated by execution of the set of models; controlling, by the…modelling platform, the execution of the set of models in accordance with the execution order such that a model dependent on another model is executed after execution of the other model; creating, by the…modelling platform, a database record representative of model execution parameters utilized to execute the set of models; storing, by the…modelling platform, the database record in a database [entity] accessible to the modeling platform; and validating, by…the modelling platform, the set of models subsequent to generation of a change record based on the database record, wherein the model execution parameters of the database record are configured to control re-execution of the set of models during the validating”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being compiling data, identifying model execution parameters related to that data, executing data models and creating as well as storing a record representative of the model execution parameters and validating the models. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as do independent claims 14 & 20 based on similar reasoning and rationale, contrary to Applicants’ arguments on pages 8-11 of the Amendment. Applicant’s citation of Federal Circuit cases like buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014) (e.g., Bancorp Servs., LLC, Accenture Global Services, Hulu, In re Ferguson, In re Mancorps, OIP Techs., Inc., etc.) is unpersuasive, at least due to how those cases involve completely different facts and circumstances. Finally, Applicant’s reference to various MPEP sections are additionally unavailing because the proper steps under the 2019 PEG have been followed here in forming a prima facie case that the claims are abstract.
Furthermore, contrary to Applicants’ arguments on page 12 of the Amendment, the claims do not integrate the alleged abstract idea (certain methods of organizing human activity) into a practical improvement. This is because the additional elements of the one or more processors of the modelling platform or one or more processors (claims 1, 14 & 20), the database (claims 1, 14 & 20), the non-transitory computer-readable storage medium (claim 14), the system (claim 20), and the memory (claim 20) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception are all clearly and undeniably generic computing components. Hence, once all the above-listed generic computing components listed above are stripped away from the claims, the only limitations that remain are person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting each other, especially when one or more human being(s) (in claim 1) perform the steps of: compiling, by a modelling platform, a plurality of data sets (the human act of compiling data); identifying, by the modelling platform, one or more data sets of the plurality of data sets that are suitable for use as input data for a first model of a set of models but not for a second model of the set of models, wherein identifying the one or more data sets is based on one or more model execution parameters (the human act of identification of data from other data using mathematical models); identifying, by the modelling platform, and based on the one or more model execution parameters, an execution order for a set of models, wherein the execution order identifies dependencies between the models included in the set of models, and wherein a dependency between the first model and the second model indicates that an output of the first model is to be provided as an input during execution of the second model (same); automatically executing, by the modelling platform, the set of models to produce an output metric, wherein the output metric represents a cumulative result of outputs generated by execution of the set of models (the human act of executing mathematical models with calculations); controlling, by the modelling platform, the execution of the set of models in accordance with the execution order such that a model dependent on another model is executed after execution of the other model (the human act of controlling execution of application of models); creating, by the modelling platform, a database record representative of model execution parameters utilized to execute the set of models (the human act of creating some record); storing, by the modelling platform, the database record in a database entity accessible to the modeling platform (the human act of storing data); and validating, by the modelling platform, the set of models subsequent to generation of a change record based on the database record, wherein the model execution parameters of the database record are configured to control re-execution of the set of models during the validating. See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer- implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed…by a human” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, interacting with one another, and further with the aid of generic computing components (such as processors). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
Moreover, contrary to Applicants’ arguments made on page 12 (and generally from pages 8-12) of the Amendment that the claims somehow improve computer functionality and contain “significantly more” than the judicial exception or abstract idea of methods of organizing human activity, and to reiterate prior points made before, the present claims are instead directed to implementing the abstract idea of methods of organizing human activity (specifically, a method for evaluating performance of an entity via mathematical modelling techniques) using generic computing components such as processors that also do not measure up to anything “significantly more” than the abstract idea itself, and are arranged in a completely arbitrary manner (e.g., any change in positioning or arrangement does not impact anything with respect to claim scope or infringement, etc.) in stark contrast to the specific ordered combination of additional elements in the case of BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). Moreover, the claims – which merely involve application of abstract mathematical models – do not cover improvements to a specific technical field, such as graphical user interface technology in electronic devices, the field of improving network traffic data, or the technology of cryptographic signals transferred over communication channels (which are all provided as examples of improvements to technology or technical fields in the 2019 PEG). Specifically, an improvement to applying mathematical modeling systems and over prior art modeling systems that may be slow and inaccurate is merely an improvement to the abstract idea of applying mathematical modeling systems, and a potential business solution (applying mathematical models so as to enhance modelling speed and accuracy) to a business problem (the slow and inaccurate aspects of prior art modeling systems) in a business field (mathematical modelling for data sets), not a technological solution to a technological or technology-based problem. Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 24-29 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but are not persuasive and have also been rendered moot in light of the new grounds of rejection under 35 U.S.C. 103, which also cite the new prior art reference of Daemen et al., U.S. Pat. 10,776,728 B1 (“Daemen”), which, when combined with the above-recited prior art references, discloses all the limitations of all the pending claims.
Therefore, pending claims 1-20 stand rejected under 35 U.S.C. 103, as discussed and detailed above. 
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Van Dusen et al., U.S. Pat. Pub. 2014/0075004 A1 – for determining “flaws in models and predictions.” (para. [0001]).
                Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
September 24, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/29/2022